This Cause coming on this Day to be heard Mr. John Rutledge Solicitor for the Complainant opened the Nature and Scope of the Bill and Mr. Charles Cotesworth Pinckney that of the Answer.
The Court on hearing Counsel on Both Sides did Order and decree that the Agreement filed with the Bill be established and binding except as to the Part excepted in the Depositions of William Mason and Joseph Dill;
That, it be referred to the Master to take state and settle and report an Account between the Complainant and Defendant touching their late partnership in the Pleadings mentioned making therein all  just and reasonable Allowances, and particularly such Allowance of Interest as shall appear to him reasonable and an Allowance to the Complainant and Defendant for their personal Work and Labour in the said joint Concern. That the Master do take an Accountant to his Assistance if he shall think it necessary. And that the Defendant do deposite the Books of Accounts of the said Partnership with the Master.
On reading the Petition of John Colcock 32 attorney at Law praying to be admitted a Solicitor of this Court; Ordered that the Prayer of said Petition be granted and that the Name of the said Petitioner be inserted amongst the Names of the Solicitors of this Court.

 John Colcock (1744-1782), son of sea captain John Colcock and his wife Deborah (Milner), was admitted to the Charleston bar on Feb. 12, 1767. The next year he married Millicent Jones and was a justice of the peace. For several years he served as deputy clerk of court for the southern district of the province, and during the Revolution he served in the commissary department and was the defense attorney at the trial of Colonel Isaac Hayne. His family was among those ordered out of Charleston in April 1782, and he died the following August. (SCHGM, III, 217; IV, 76, 94; II, 244; XVII, 8, 10 note; McCrady, S. C. under the Royal Government, p. 481; Salley, Marriage Notices, p. 37.)